FINNEY, Chief Justice:
This is a declaratory judgment action brought by appellants challenging the State’s funding of public primary and secondary education. Appellants are forty less wealthy school districts, their public school students, and their taxpayers; respondents (the State) are the State of South Carolina and individuals sued as representatives of governmental bodies. The circuit court granted the State’s Rule 12(b)(6), SCRCP, motion and dismissed appellants’ complaint for failure to state a cause of action. The complaint alleged violations of the South Carolina Constitution’s education clause (art. XI, § 3), the state and federal equal protection clauses, and a violation *64of the Education Finance Act (EFA), South Carolina Code Ann. §§ 59-20-10 to -80 (1990 & Supp.1998). We reverse the education clause ruling, and affirm as to the remaining issues.
In South Carolina, public education is funded by the federal, state, and local governments. State funding of education is done primarily through mechanisms established by two acts: the EFA and the Education Improvement Act (EIA), S.C.Code Ann. §§ 59-21-420 to -450 (1990 & Supp.1998). The EFA distributes funds using a wealth-sensitive formula, which results in appellants receiving proportionately more state money than wealthier districts. Unlike the EFA, the EIA distributes funds without regard to the school district’s tax base. This Court has previously denied constitutional challenges to these statutory distribution methods, including an equal protection challenge, to the EFA’s funding scheme. Richland County v. Campbell, 294 S.C. 346, 364 S.E.2d 470 (1988) (Campbell).
Appellants raise a number of challenges to the State’s current education funding system. Essentially, they allege that the system is underfunded, resulting in a violation of the state Constitution’s education clause, art. XI, § 3; that to the extent funds are distributed without regard to district wealth under the EIA, the system violates the state and federal constitutional guarantees of equal protection; and that the EFA created a private cause of action. Unlike similar suits brought in other states, appellants do not seek “equal” state funding since they already receive more than wealthier districts, but instead allege that the funding results in an inadequate education. On appeal, appellants allege the circuit court erred in granting the State’s 12(b)(6) motion, and also allege procedural error.
We address the procedural issue first. While the order purports to decide a Rule 12(b)(6) motion, it is clear that the judge in fact granted respondents summary judgment, making numerous factual determinations, and finding appellants failed to present “clear and convincing” evidence to support their claims. In this appeal, we decide the Rule 12(b)(6) issue: Does appellants’ complaint state a cause of action?
We next address appellants’ equal protection causes of action. Campbell is dispositive of appellants’ claim that the *65EFA and/or the EIA are violative on their face of either the state or federal equal protection clause. Further, appellants’ federal equal protection claim, predicated on inadequate funding, is foreclosed by the United State Supreme Court’s decision in San Antonio Independent School District v. Rodriguez, 411 U.S. 1, 93 S.Ct. 1278, 36 L.Ed.2d 16 (1973). Finally, appellants’ state-based equal protection claim that the EIA has a disparate impact on appellants since its funds are distributed without regard to the individual district’s financial needs also fails. A neutral law having a disparate impact violates equal protection only if it is drawn with discriminatory intent. State v.. Brown, 317 S.C. 55, 451 S.E.2d 888 (1994). There is no claim of discriminatory intent here. We affirm the circuit court’s dismissal of appellants’ equal protection claims.
We also affirm the dismissal of appellants’ EFA claim because we agree with the circuit court that the EFA does not create a private cause of action. Appellants’ EFA claim rests on the language of § 59-20-30, titled “Declaration of legislative purpose”:
It is the purpose of the General Assembly in this chapter: To guarantee to each student in the public schools of South Carolina the availability of at least minimum educational programs and services appropriate to his needs, and which are substantially equal to those available to those students with similar needs and reasonably comparable from a program standpoint to those students of all other classifications, notwithstanding geographic differences and varying local economic factors.
Since the EFA does not specifically create a private cause of action, one can be implied only if the legislation was enacted for the special benefit of a private party. Citizens for Lee County v. Lee County, 308 S.C. 23, 416 S.E.2d 641 (1992). In determining whether a statute creates a special duty owed to individuals rather then to the public at large and is therefore enforceable by a private cause of action, this Court has outlined a six part test:
(1) an essential purpose of the statute is to protect against a particular kind of harm;
*66(2) the statute, either directly or indirectly, imposes on a specific public officer a duty to guard against or not cause harm;
(3) the class of persons the statute intends to protect is identifiable before the fact;
(4) the plaintiff is within the protected class;
(5) the public officer knows or has reason to know the likelihood of harm to member of the class if he fails to do his duty; and
(6) the officer is given sufficient authority to act in the circumstances or he undertakes to act in the exercise of his office.
Jensen v. Anderson County DSS, 304 S.C. 195, 403 S.E.2d 615 (1991).
The purpose of providing a public education is to benefit not just the individual receiving it, but also the public at large. Since the EFA was not created for the special benefit of a private party, no private cause of action is implied. Citizens of Lee County, supra. Further, there is no single “public officer” or group of “public officers” charged with carrying out the ‘duty’ allegedly established by § 59-20-30. Jensen, supra. We affirm the dismissal of this cause of action.
The novel issue in this case involves the education clause of the state constitution. S.C. Const, art. XI, § 3 is entitled “System of free public schools and other public institutions” and provides:
The General Assembly shall provide for the maintenance and support of a system of free public schools open to all children in the state and shall establish, organize and support such other public institutions of learning as may be desirable.
At the heart of this controversy is the question of the duty imposed upon the General Assembly by this constitutional provision. The trial court held this section imposes no qualitative standards, and that absent an allegation that there was no system of free public schools open to all children in the state, no claim was stated under the education clause. The trial court also found the complaint’s “bald legal conclusion” that the education furnished is inadequate did not state a clear and *67convincing constitutional claim, and concluded that judicial restraint, separation of powers, and/or the political question doctrine prevented it from considering this education clause claim. Appellants challenge all these rulings.
It is the duty of this Court to interpret and declare the meaning of the Constitution. State ex rel. Rawlinson v. Ansel, 76 S.C. 395, 57 S.E. 185 (1907). Accordingly, the circuit court erred in using judicial restraint, separation of powers, and the political question doctrine as the bases for declining to decide the meaning of the education clause.
In determining the meaning of the education clause’s language, “The General Assembly shall provide for the maintenance and support of a system of free public education----,” the Court must be guided not only by the “ordinary and popular meaning of the words used,” 1 but also by S.C. Const, art. I, § 23: “The provisions of the Constitution shall be taken, deemed, and construed to be mandatory and prohibitory, and not merely directory, except where expressly made directory or promissory by its own terms.” Since the education clause uses the term “shall”, it is mandatory. See also Washington v. Salisbury, 279 S.C. 306, 306 S.E.2d 600 (1983) (“The plain language of [the educational clause] places the responsibility for free public education with the General Assembly. ...”).
The circuit court held the phrase “maintenance and support of a system of free public schools” means simply that there be such a system, and that the clause contains no qualitative component. The court held the clause does not require the schools be adequate or equal. The State does not defend the circuit court’s conclusion that our Constitution’s education clause does not impose a qualitative standard, but rather argues that the appellants have not properly defined it. According to the State, since the complaint does not contain the correct definition, it does not state a proper claim, and therefore we should affirm the circuit court, without interpreting the clause. We will not accept this invitation to circumvent our duty to interpret and declare the meaning of this clause. State ex rel. Rawlinson v. Ansel, supra.
*68We hold today that the South Carolina Constitution’s education clause requires the General Assembly to provide the opportunity for each child to receive a minimally adequate education. Compare Opinion of the Justices, 624 So.2d 107 (Ala.1993) (holding qualitative standard created by clause “The Legislature shall establish, organize, and maintain a liberal system of public schools throughout the state for the benefit of the children thereof----”); R.E.F.I.T. v. Cuomo, 86 N.Y.2d 279, 631 N.Y.S.2d 551, 655 N.E.2d 647 (1995) (“The legislature shall provide for the maintenance and support of a system of free common schools” requires that each student receive a sound basic education); Fair School Fin. Council of Oklahoma v. State, 746 P.2d 1135 (Ok.1987) (constitutional provisions requiring the “establishment and maintenance of a system of free public schools” means a basic adequate education); Tennessee Small School Sys. v. McWherter, 851 S.W.2d 139 (1993) (holding constitutional clause “The General Assembly shall provide for the maintenance, support and eligibility standards of a system of free public schools” embraces a qualitative component); see also Gould v. Orr, 244 Neb. 163, 506 N.W.2d 349 (1993) (no violation of clause “The legislature shall provide for the free instruction on the common schools of this state” alleged where no claim of “inadequate schooling”). Further, the General Assembly itself has acknowledged the need to “To guarantee to each student in the public schools of South Carolina the availability of at least minimum educational programs and services____”.2
We define this minimally adequate education required by our Constitution to include providing students adequate and safe facilities in which they have the opportunity to acquire:
1) the ability to read, write, and speak the English language, and knowledge of mathematics and physical science;
2) a fundamental knowledge of economic, social, and political systems, and of history and governmental processes; and
3) academic and vocational skills.
*69See generally, Rose v. Council for Better Educ., 790 S.W.2d 186 (Ky.1989); McDuffy v. Sec. of the Exec. Office of Educ., 415 Mass. 545, 615 N.E.2d 516 (1993); Leandro v. State, 346 N.C. 336, 488 S.E.2d 249 (1997); and Randolph County Bd. of Educ. v. Adams, 196 W.Va. 9, 467 S.E.2d 150 (1995). We recognize that we are not experts in education, and we do not intend to dictate the programs utilized in our public schools. Instead, we have defined, within deliberately broad parameters, the outlines of the constitution’s requirement of minimally adequate education.
Finally, we emphasize that the constitutional duty to ensure the provision of a minimally adequate education to each student in South Carolina rests on the legislative branch of government. We do not intend by this opinion to suggest to any party that we will usurp the authority of that branch to determine the way in which educational opportunities are delivered to the children of our State. We do not intend the courts of this State to become super-legislatures or super-school boards.
For the reasons given above, the order under appeal is affirmed in part and reversed in part. We find the complaint does state a claim of inadequate educational opportunity, and therefore remand this matter for further proceedings.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
TOAL, WALLER, and BURNETT, JJ., concur.
MOORE, J., dissenting in separate opinion.

. State v. Broad River Power Co., 177 S.C. 240, 181 S.E. 41 (1935).


. S.C.Code Ann. § 59-20-30 (1990).